Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 11-13, and 15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama (US 20150251662 A1).

Regarding CLAIM 1, Nakayama teaches, a processor configured to: determine a distance covered (S,dS,AS) by at least one reference point (P) of the vehicle and/or by at least one wheel of the vehicle as the vehicle travels along a course having a course radius and a course curvature (Nakayama: [ABS] A processor of a locus estimation device accepts a measured value of a wheel speed of right and left front wheels of a moving object, and a measured value of a steering angle at which the traveling direction is changed. Based on a measured value of a wheel speed of the right and left front wheels, a measured value of a steering angle, a distance in the direction of the body of the moving object, a distance in the direction of the axle of the moving object, and a constant, the processor estimates an amount of rotation of the middle point of a rotation center of the right and left rear wheels on a circle having a center which is a point on a straight line passing through the rotation center of the right and left rear wheels, and an amount of translation of the middle point.); and calculate the orientation (Lp) of the vehicle on the basis of: a differential of the course radius or the course curvature with respect to the covered distance (S,dS,AS), or an integral of the course radius or the course curvature with respect to the covered distance (S,dS,AS) (Nakayama: [0053] A geometric model of estimating a locus which is used in the locus estimation device 1 is described below with reference to FIGS. 4 through 8. FIG. 4 is an explanatory illustration of a circular movement of a geometric model. As illustrated in FIG. 4, the locus estimation device 1 estimates the locus of movement of a vehicle 50 as a circular movement with respect to a rotation center M; [FIG.4 ] calculate the orientation (Lp) of the vehicle on the basis of: a differential of the course radius or the course curvature with respect to the covered distance (S,dS,AS), or an integral of the course radius or the course curvature with respect to the covered distance (S,dS,AS) can be observed.); and autonomously control the vehicle on the basis of the calculated orientation (wi) of the vehicle (Nakayama: [0089] The locus estimation device may be used in, for example, automatic drive when parking or starting a vehicle, generation of a contact alarm regarding surrounding objects by measuring their positions on the basis of movement stereo using an onboard camera image, etc.).

Regarding CLAIM 2, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, in the case of a vehicle with front-wheel steering in particular, a midpoint (Cr ) between the wheels of the rear axle of the vehicle is used as the reference point (P) (Nakayama: [FIG. 4] a midpoint between the wheels of the rear axle of the vehicle is used as the reference point can be observed.).

Regarding CLAIM 3, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the processor is further configured to: determine an angle ((3) between a tangent to the covered distance (S,dS,AS) and a longitudinal axis (x) of the vehicle or between a velocity vector (VP) of the vehicle and a vehicle longitudinal axis (x); and calculate the orientation (Lp) of the vehicle (Nakayama: [FIG.7] see element 89 an angle between a tangent to the covered distance and a longitudinal axis of the vehicle or between a velocity vector  of the vehicle and a vehicle longitudinal axis can be observed; [0076] FIG. 7 illustrates the relationship between the front wheel direction angle .gamma. and the rotation radius RRC. For convenience of explanation below, FIG. 7 illustrates front wheel 80 and rear wheel 82. The front wheel 80 is located at the middle point between the left front wheel 52 and the right front wheel 54. The rear wheel 82 is located at the estimated point O1. A direction 89 indicates the traveling direction of the vehicle 50. The direction 89 makes an angle of the front wheel direction angle .gamma. with an axis 86 indicating the direction of the body of the vehicle 50.).

Regarding CLAIM 4, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, determine a course curvature (K) and/or a course radius (p) of the covered distance (S,dS,AS) (Nakayama: [FIG. 4 and 7] elements VRC (vehicle speed; i.e. distance/time), and RRC (rotational radius) can be observed determining covered distance with course curvature/radius.); andPage 2 of 11Appln. No.: 16/332,8672016P05721WOUS Amendment Dated April 27, 2021 Reply to Office Action of April 14, 2021calculate the orientation (Lp) of the vehicle on the basis of the course curvature (K) and/or of the course radius (p) (Nakayama: [0055] In the example illustrated in FIG. 4, the estimated point O1 of the vehicle 50 indicates the state of the rotation movement from the intersection of the x and y axes (origin P0) to a position P1 where a rotation angle .omega. is obtained with respect to the rotation center M. Rotation radius RRC is a radius of the circular movement of the estimated point O1. A state in which the estimated point O1 is on the origin P0 of the xy coordinate system in FIG. 4 is referred to as pre-movement, and a state in which it is in the position P1 is referred to as post-movement; [0078] Formulation of moving direction with a rotation model in low speed movement&gt; Next, the relationship between the moving direction and the amount of rotation of the vehicle 50 is explained with reference to FIG. 8. FIG. 8 is an explanatory illustration of the relationship between the moving direction and the amount of rotation of the vehicle 50. In FIG. 8, the estimated point O1 moves from the origin P0 (movement start point t1) of the coordinate system expressed by the x and y axes to the position P1 (time t2 after movement). In this case, the rotation center M is located on the x axis. The rotation angle of the vehicle 50 before and after a movement is expressed by the rotation angle .omega.. Axes 105 and 107 indicate an orthogonal coordinate system having the position P1 after movement as an origin. Assume that the driving speed of the vehicle 50 is sufficiently low. Therefore, there is no slipping with the driven wheels and the steered wheels, the wheels are driven by rotation, and their movements approximate circular movements. In this case, circular movements of the vehicle 50 are expressed as movement of the position of the estimated point O1; Also ¶[0104 - 0105] - [0141 - 0142]).

Regarding CLAIM 7, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, for determining the covered distance (S,dS,AS), wheel rotation from at least one wheel rotational speed sensor assigned to at least one wheel of the vehicle are used (Nakayama: [0048] The wheel speed sensor 33 is provided for a vehicle, and outputs a measured value of the wheel speed of each of the right and left front wheels. The wheel speed refers to, for example, a rotation movement distance per unit time of a wheel.).

Regarding CLAIM 9, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the angle ((3) between the tangent to the covered distance (S,dS,AS) and a longitudinal axis (x) of the vehicle or between a velocity vector (VP) of the vehicle and a vehicle longitudinal axis (x) is determined on the basis of a steering wheel angle (6sw) and/or of a mean steering lock angle of the front wheels (6A) and/or of a behavior of a steering system and of a travel direction signal (Nakayama: [FIG.7] see element 89 an angle between a tangent to the covered distance and a longitudinal axis of the vehicle or between a velocity vector  of the vehicle and a vehicle longitudinal axis based on steering angle (80) can be observed.).

Regarding CLAIM 11, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the course curvature (K) and/or the course radius (p) of the covered distance (S,dS,AS) are/is determined on the basis of a mean steering lock angle (6A) of the front wheels (Nakayama: [0076] FIG. 7 illustrates the relationship between the front wheel direction angle .gamma. and the rotation radius RRC. For convenience of explanation below, FIG. 7 illustrates front wheel 80 and rear wheel 82. The front wheel 80 is located at the middle point between the left front wheel 52 and the right front wheel 54. The rear wheel 82 is located at the estimated point O1. A direction 89 indicates the traveling direction of the vehicle 50. The direction 89 makes an angle of the front wheel direction angle .gamma. with an axis 86 indicating the direction of the body of the vehicle 50. [0077] In this case, a rear wheel locus 90 is a locus of the rotation movement of the rear wheel 82 when the vehicle 50 performs a circular movement with respect to the rotation center M. Likewise, a front wheel locus 92 is a locus of the front wheel 80. Thus, the front wheel 80 and the rear wheel 82 make circular movements of different radii. Therefore, equation 12 is not to be applied to the case where the locus of the middle point of front wheels is indicated. That is, the curvature c expressed by equation 12 above indicates the locus of the estimated point O1 which is expressed using the wheel speed of the left front wheel 52 and the right front wheel 54. Thus, equation 12 above indicates a relationship between the steering angle .phi. and the curvature c which is less geometrically inconsistent and is higher in accuracy.
[FIG. 7] a course curvature and radius (88, M) of a covered distance (90, 92) are determined by a mean steering lock angle of the front wheels (80, γ, γ) can be observed.).

Regarding CLAIM 12, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the processor is further configured to: calculate a position P P of the vehicle in relation to a spatially fixed coordinate system (xo-0-vo) on the basis of the orientation (Lp) of the vehicle (Nakayama: [0044] The locus estimation device 1 estimates the locus on the basis of the wheel speed of the right and left front wheels, the steering angle, the distance between the front wheels and the rear wheels in the direction of the body of the moving object, the distance between the right and left front wheels, and the constant depending on the steering angle and the rotation radius of the moving object at the steering angle. In this case, the locus estimation device 1 estimates the amount of rotation of the middle point of the rotation center of the right and left rear wheels on a circle having a center which is a point on a straight line passing through the rotation center of the right and left rear wheels, and the amount of translation of the middle point. Thus, the locus of the moving object is estimated; [0055] In the example illustrated in FIG. 4, the estimated point O1 of the vehicle 50 indicates the state of the rotation movement from the intersection of the x and y axes (origin P0) to a position P1 where a rotation angle .omega. is obtained with respect to the rotation center M. Rotation radius RRC is a radius of the circular movement of the estimated point O1. A state in which the estimated point O1 is on the origin P0 of the xy coordinate system in FIG. 4 is referred to as pre-movement, and a state in which it is in the position P1 is referred to as post-movement. Left front wheel speed VFL is expressed as, for example, a movement locus of the left front wheel 52 from the pre-movement to post-movement state in unit time. Right front wheel speed VFR is expressed as, for example, a movement locus of the right front wheel 54 from the pre-movement to post-movement state in unit time. Vehicle speed VRC is expressed as a movement locus of the estimated point O1 from the pre-movement to post-movement state. Translation amount TRC is an amount of translation of the estimated point O1 from the pre-movement to post-movement state. A traveling angle .beta. is made by the direction of the translation amount TRC and the y axis. It is assumed that the angle made by the left front wheel 52 and the right front wheel 54 and the direction of the body of the vehicle is constant.).

Regarding CLAIM 13, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the processor is further configured toPage 4 of 11Appln. No.: 16/332,8672016P05721WOUS dAmendment Dated April 27, 2021Reply to Office Action of April 14, 2021etermine an angle ((3) between a tangent to the covered distance (S,dS,AS) and a longitudinal axis (x) of the vehicle or between a velocity vector (VP) of the vehicle and a vehicle longitudinal axis (x); and calculate the position P' P of the vehicle also on the basis of the determined angle (13) (Nakayama: [FIG. 7] an angle between a tangent (gamma, between elements 86 and 89) to the covered distance and a longitudinal axis of the vehicle or between a velocity vector (86) of the vehicle and a vehicle longitudinal axis; and calculating the position (90 and 92) of the vehicle also on the basis of the determined angle can be observed.).

Regarding CLAIM 15, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the processor is further configured to: determine the orientation (V) of determine a position P' P of a vehicle in relation to the spatially fixed coordinate system (x0-0-y0) (Nakayama: [0044] The locus estimation device 1 estimates the locus on the basis of the wheel speed of the right and left front wheels, the steering angle, the distance between the front wheels and the rear wheels in the direction of the body of the moving object, the distance between the right and left front wheels, and the constant depending on the steering angle and the rotation radius of the moving object at the steering angle. In this case, the locus estimation device 1 estimates the amount of rotation of the middle point of the rotation center of the right and left rear wheels on a circle having a center which is a point on a straight line passing through the rotation center of the right and left rear wheels, and the amount of translation of the middle point. Thus, the locus of the moving object is estimated; [0055] In the example illustrated in FIG. 4, the estimated point O1 of the vehicle 50 indicates the state of the rotation movement from the intersection of the x and y axes (origin P0) to a position P1 where a rotation angle .omega. is obtained with respect to the rotation center M. Rotation radius RRC is a radius of the circular movement of the estimated point O1. A state in which the estimated point O1 is on the origin P0 of the xy coordinate system in FIG. 4 is referred to as pre-movement, and a state in which it is in the position P1 is referred to as post-movement. Left front wheel speed VFL is expressed as, for example, a movement locus of the left front wheel 52 from the pre-movement to post-movement state in unit time. Right front wheel speed VFR is expressed as, for example, a movement locus of the right front wheel 54 from the pre-movement to post-movement state in unit time. Vehicle speed VRC is expressed as a movement locus of the estimated point O1 from the pre-movement to post-movement state. Translation amount TRC is an amount of translation of the estimated point O1 from the pre-movement to post-movement state. A traveling angle .beta. is made by the direction of the translation amount TRC and the y axis. It is assumed that the angle made by the left front wheel 52 and the right front wheel 54 and the direction of the body of the vehicle is constant; [FIG. 4] determining an orientation of the vehicle in relation to a spatially fixed coordinate system; and determining a position of a vehicle in relation to the spatially fixed coordinate system can be observed in figure 4.).

Regarding CLAIM 17, Nakayama remains as applied above to claim 1, and further, Nakayama also teaches, the processor is further configured to: determin(Nakayama: [FIG.7] see element 89 an angle between a tangent to the covered distance and a longitudinal axis of the vehicle or between a velocity vector  of the vehicle and a vehicle longitudinal axis can be observed.); and Page 5 of 11Appln. No.: 16/332,8672016P05721WOUSAmendment Dated April 27, 2021 Reply to Office Action of April 14, 2021calculate the orientation of the vehicle also on the basis of the angle (Nakayama: [0076] FIG. 7 illustrates the relationship between the front wheel direction angle .gamma. and the rotation radius RRC. For convenience of explanation below, FIG. 7 illustrates front wheel 80 and rear wheel 82. The front wheel 80 is located at the middle point between the left front wheel 52 and the right front wheel 54. The rear wheel 82 is located at the estimated point O1. A direction 89 indicates the traveling direction of the vehicle 50. The direction 89 makes an angle of the front wheel direction angle .gamma. with an axis 86 indicating the direction of the body of the vehicle 50.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20150251662 A1) in view of Yim (US 20160097862 A1).

Regarding CLAIM 5, Nakayama remains as applied above to claim 1, and further, Nakayama is silent as to, the orientation of the vehicle is determined using or on the basis of at least one of the following expressions: (dΨ=k*dS).
However, in the same field of endeavor, Yim teaches, “The DR unit may include: a movement distance calculating unit configured to calculate a movement distance of the moving object by using the wheel speed; a curvature calculating unit configured to calculate a running curvature of the moving object by using the yaw rate and the steering angle; and an estimating unit configured to estimate positioning information of the moving object by using the calculated movement distance and the calculated running curvature” (Yim: ¶[0012]); “The estimating unit 240 estimates positioning (e.g., a latitude, a longitude, heading) of the moving object through DR using the movement distance ds calculated by using the wheel speed and the estimated curvature k. k*ds corresponds to a variation of heading, and latitude and longitude information are updated using the variation. Also, covariance of each element is also calculated” (Yim: ¶[0037]), for the benefit of tracking and anticipate vehicle movement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Nakayama to include a heading estimation taught by Yim. One of ordinary skill in the art would have been motivated to make this modification in order to track and anticipate vehicle movement.
Yim doesn’t explicitly recite the expression “dΨ=k*dS”. However, Yim does teach estimating position/heading (Ψ) using movement distance (dS) and running curvature (k). It .

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20150251662 A1).

Regarding CLAIM 6, Nakayama teaches, the orientation of the vehicle is calculated using or on the basis of at least one of the following expressions: ((dΨ=(dS_4 - dS_3)/b_r)...where bf is a track width of the front axle, br is a track width of the rear axle, dS1...4 is a respective distance covered by a respective wheel of the vehicle and A is a mean steering lock angle of the front wheels) (Nakayama: [FIG. 4] dΨ=((dRRC+T) – (dRRC-T))/2T).
Nakayama does not explicitly recite the expression “(dΨ=(dS_4 - dS_3)/b_r)”. However, Nakayama teaches in figure 4, orientation of a vehicle can be calculated from the center point of the rear axle translation amount (TRC), and the rotational radius (RRC). Wherein, the TRC can be converted to tire displacement by "RRC +/- T", and b_r is equivalent to “2T”. Thus, one of ordinary skill in the art would be able to derive an equation to determine orientation from Nakayama’s teachings, thus is interpreted as a case of equivalent teaching. Because, applying any mathematical formulae, including that of the claimed invention, would have been obvious based on equivalency for one of ordinary skill in the art because it facilitates known mathematical means for deriving displacement and orientation, as shown by Nakayama. Since the invention failed to provide novel or unexpected results from the usage of said claimed 

Regarding CLAIM 10, Nakayama teaches, the angle between the tangent to the covered distance and a longitudinal axis of the vehicle or between a velocity vector of the vehicle and a vehicle longitudinal axis is determined using or on: ((β=δ_A) where iL is a steering ratio.) (Nakayama: [FIG. 4, 7] in figure 4 the angle between a tangent to the covered distance and a longitudinal axis of the vehicle or between a velocity vector of the vehicle and a vehicle longitudinal axis is determined using β can be observed, and, in figure 7, γ (represented as δ in the instant application) can be observed, and is the mean steering lock angle. Thus teaching "the angle between a tangent to the covered distance and a longitudinal axis of the vehicle or between a velocity vector of the vehicle and a vehicle longitudinal axis is determined using or on δ_A=β=mean steering lock angle").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20150251662 A1) in view of Lueke (DE 102005006965 A1).

Regarding CLAIM 8, Nakayama remains as applied above to claim 1, and further, Nakayama is silent as to, the distance covered by the midpoint of the rear axle of the vehicle is determined using or on the basis of at least the following expression: ((〖dS〗_Cr=  (〖dS〗_3+dS〗_4)/2) where dS3,4 is a respective distance covered by a respective wheel of the rear axle of the vehicle.)
However, in the same field of endeavor, Lueke teaches, “According to the invention, signals from the wheel speed sensors, preferably the interrupt signals from the rear wheel speed sensors (Wheel_Interrupts_RL and Wheel_Interrupts_RR), are used to determine a change in path of the rear axle center point relative to a global Cartesian coordinate system” (Lueke: ¶[0030]); “With the help of the wheel speed sensor signals and a scaling factor (scaling factor Mm_er_100_teeth), the distance Δs, preferably in the unit cm, is calculated by which the vehicle has moved since the last sampling step, here in particular a last program run of a controller program ( the last software loop)” (Lueke: ¶[0035]). “Δs=((W_RR_interrupts + W_RL_interrupts)/2) *Mm_per_100_teeth” (Lueke ¶[0035]), for the benefit of using a consistent reference point.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Nakayama to included tracking displacement of the rear axle taught by Lueke. One of ordinary skill in the art would have been motivated to make this modification in order to use a consistent reference point for vehicle displacement.
 In this case, “RR” and “RL”  “interrupts” is interpreted as measuring displacement “dS_3” and “dS_4”.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20150251662 A1), as applied above to claims 12 and 13, in further view of Jaewoong (KR 20150038776 A).

Regarding CLAIM 14, Nakayama remains as applied above to claim 12, and further, Nakayama is silent as to, the position of the vehicle is calculated using or on the basis of at least one of the following expressions: ((dX=cos(psi(S) + β(S))*dS), (dY=sin(psi(S) + β(S))*dS)  where XP,YP are the coordinates of a reference point (P) of the vehicle in the spatially fixed coordinate system (x0-0-y0).
However, in the same field of endeavor, Jaewoong teaches, “In (40)], assuming that the vehicle is turning jeongsangwon, no change in the lateral slip angle of the vehicle center, the yaw (Yaw) angle velocity can be seen to be constant” (Jaewoong: ¶[0517]). “assuming that the speed and direction of the wheels match the steering angle of the wheel, the following formula 43] vehicle as model It can be defined” (Jaewoong: ¶[0518]) “[equation 43] X'=Vcos(Ψ + β), Y'=Vsin(Ψ+β)” (Jaewoong: ¶[0519]), for the benefit of determining the current or anticipated orientation (yaw angle) of a vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Nakayama to include equations taught by Jaewoong. One of ordinary skill in the art would have been motivated to make this modification in order to determine the current or anticipated orientation (yaw angle) of a vehicle.


Regarding CLAIM 18, Nakayama remains as applied above to claim 13, and further, Nakayama is silent as to, the position of the vehicle is calculated using or on the basis of at least one of the following expressions: ((dX=cos(psi(S) + β(S))*dS), (dY=sin(psi(S) + β(S))*dS) where X,,'P are the coordinates of a reference point (P) of the vehicle in the spatially fixed coordinate system (x0-0-y0).)
However, in the same field of endeavor, Jaewoong teaches, “In (40)], assuming that the vehicle is turning jeongsangwon, no change in the lateral slip angle of the vehicle center, the yaw (Yaw) angle velocity can be seen to be constant” (Jaewoong: ¶[0517]). “assuming that the speed and direction of the wheels match the steering angle of the wheel, the following formula 43] vehicle as model It can be defined” (Jaewoong: ¶[0518]) “[equation 43] X'=Vcos(Ψ + β), Y'=Vsin(Ψ+β)” (Jaewoong: ¶[0519]), for the benefit of determining the current or anticipated orientation (yaw angle) of a vehicle.

Jaewoong discloses X'=Vcos(Ψ + β), Y'=Vsin(Ψ+β). However, Jaewoong is silent as to the specifics of applying “dS”. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving vehicle yaw, as shown by Jaewoong. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. Further, “dX=cos(psi(S) + β(S))*dS), (dY=sin(psi(S) + β(S))*dS” is only one of several obvious possibilities, from which the expert was able to select without any inventive factors in order to solve the problem at hand, and “X’” is another form of “dS” in the x-axis.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04-27-21, with respect to the rejection of claims 1, 5-6, 8, 10, 14, and 18 under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of claims 1, 5-6, 8, 10, 14, and 18 under 35 U.S.C. §101 has been withdrawn.

Applicant’s arguments, see page 9, filed 04-27-21, with respect to the objection of claim 8 has been fully considered and are persuasive.  The objection of claim 8 has been withdrawn.

Applicant’s arguments, see page 9, filed 04-27-21, with respect to the rejection of claims 3, 7, 9-10, 12, and 15 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 3, 7, 9-10, 12, and 15 under 35 U.S.C. §112(b) has been withdrawn.

Applicant’s arguments, see pages 9-10, filed 04-27-21, with respect to the rejection of claims 1-4, 7, 9, 11-13, 15, and 17 under 35 U.S.C. §102(a)(2) have been fully considered and are not persuasive.

Applicant has contended the prior art reference Nakayama (US 20150251662 A1) does teach the amended portion of claim 1. The examiner respectfully disagrees; as cited above, Nakayama teaches, a processor configured to: determine a distance covered (S,dS,AS) by at least one reference point (P) of the vehicle and/or by at least one wheel of the vehicle as the vehicle travels along a course having a course radius and a course curvature (Nakayama: [ABS] A processor of a locus estimation device accepts a measured value of a wheel speed of right and left front wheels of a moving object, and a measured value of a steering angle at which the traveling direction is changed. Based on a measured value of a wheel speed of the right and left front wheels, a measured value of a steering angle, a distance in the direction of the body of the moving object, a distance in the direction of the axle of the moving object, and a constant, the processor estimates an amount of rotation of the middle point of a rotation center of the right and left rear wheels on a circle having a center which is a point on a straight line passing through the rotation center of the right and left rear wheels, and an amount of translation of the middle point.); and calculate the orientation (Lp) of the vehicle on the basis of: a differential of the course radius or the course curvature with respect to the covered distance (S,dS,AS), or an integral of the course radius or the course curvature with respect to the covered distance (S,dS,AS) (Nakayama: [0053] A geometric model of estimating a locus which is used in the locus estimation device 1 is described below with reference to FIGS. 4 through 8. FIG. 4 is an explanatory illustration of a circular movement of a geometric model. As illustrated in FIG. 4, the locus estimation device 1 estimates the locus of movement of a vehicle 50 as a circular movement with respect to a rotation center M; [FIG.4 ] calculate the orientation (Lp) of the vehicle on the basis of: a differential of the course radius or the course curvature with respect to the covered distance (S,dS,AS), or an integral of the course radius or the course curvature with respect to the covered distance (S,dS,AS) can be observed.); and autonomously control the vehicle on the basis of the calculated orientation (wi) of the vehicle (Nakayama: [0089] The locus estimation device may be used in, for example, automatic drive when parking or starting a vehicle, generation of a contact alarm regarding surrounding objects by measuring their positions on the basis of movement stereo using an onboard camera image, etc.).
Thus, since Nakayama (US 20150251662 A1) still teaches that which is claimed, the examiner maintains the rejection of claim 1 under 35 U.S.C. §102(a)(2) for the reasons cited above.

Applicant’s arguments, see pages 10-11, filed 04-27-21, with respect to the rejection of claims 5-6, 10, 14, and 18 under 35 U.S.C. §103 have been fully considered and are not persuasive.

Applicant has contended the applied prior art reference Nakayama (US 20150251662 A1) does teach the amended portion of claim 1, therefore the prior art references Yim (US 20160097862 A1), Lueke (DE 102005006965 A1), and Jaewoong (KR 20150038776 A) do not cure the deficiencies of Nakayama (US 20150251662 A1). Respectfully, as cited above, it is the examiners position that Nakayama (US 20150251662 A1) still teaches the amended portions of claim 1, thus the prior art relied upon for claims 5-6, 10, 14, and 18 still apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663